MEMORANDUM **
The Clerk shall file the following: appellant’s opening brief received August 3, *6382005, appellant’s motion for appointment of counsel received August 3, 2005, appellant’s amended proof of service received August 5, 2005, and appellant’s letter received September 26, 2005.
A review of the record, the opening brief, and appellant’s response to the October 19, 2005 order to show cause indicates that the questions raised in this appeal are so insubstantial as not to require further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam) (stating standard).
Accordingly, we summarily affirm the district court’s judgment.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.